DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 6-10, 13-14 and 16-19 are allowable. Claims 4-5, 11 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions (species) A-D, as set forth in the Office action mailed on 8.3.2021, is hereby withdrawn and claims 4-5, 11 and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-3, 6-10, 13-14 and 16-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8.3.2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Calderon (Reg. No. 38,093) on 1.18.2022.
The application has been amended as follows: 
In claim 20, line 2, replace “with isolation structure” with –with an isolation structure--.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claims 1 and 13) an isolation structure composed of air or dielectric material within the at least one fin as recited within the context of the claims, and, (claim 20) forming at least one fin comprising substrate material with an isolation structure composed of air or dielectric material within the at least one fin as recited within the context of the claim.


Response to Arguments
Applicant’s arguments, see p. 6-7, filed 1.13.2022, with respect to overcoming the objections to the drawings, specification and claims have been fully considered and are persuasive.  Said objections have been withdrawn. 
Applicant’s arguments, see p. 6-8, filed 1.13.2022, with respect to overcoming prior art rejections by incorporating previously objected subject matter of claims 1 and 13 have been fully considered and are persuasive.  Said rejections have been withdrawn. 
Applicant’s arguments, see p. 5-6, filed 1.13.2022, with respect rejoinder of withdrawn claims have been fully considered and are persuasive.  All of the withdrawn claims have been rejoined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Andres Munoz/Primary Examiner, Art Unit 2894